DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Arguments
Applicant’s arguments, see page 6-8, filed 09/14/2022, with respect to 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of Alvarado (US20160343646).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 8-9 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarado (US20160343646).
Regarding Claim 1. Alvarado teaches, in Fig. 12(A-D). a package substrate comprising: a pad (1262) in a dielectric layer (1207/1270), wherein the dielectric layer includes a pocket (1213) above the pad (Fig. 12D); wherein an entirety of a top surface of the dielectric layer is planar (see Fig. 12D); and wherein the pad has a bottommost surface at a same level as a bottommost surface of the dielectric layer (Fig. 12C/D); a via (1208), wherein one or more portions of the via are formed in the pocket above the pad (Fig. 12D) such that the via is not in contact with the dielectric layer (Fig. 12D, 1280 lies between 1208 and 1264); and a conductive line (metal layers in 1240, see paragraph [0079]; or conductive lines inherently on PCB 1108 in Fig. 11).
Regarding Claim 2. Alvarado teaches the package substrate of claim 1, wherein zero or more portions of the via (1208) are formed on the dielectric layer outside the pocket (Fig. 12D).
Regarding Claim 8. Alvarado teaches the package substrate of claim 1, wherein the pad includes a clearance area (area where 1280 is placed/filled) in or around the pocket (Fig.12D).
Regarding Claim 9. Alvarado teaches the package substrate of claim 8, wherein the clearance area (area where 1280 is placed) comprises a minimum pitch (implicit) (1208 doesn’t seem misaligned or contact dielectric layer). 
Regarding Claim 18. Alvarado teaches, in Fig. 12(A-D) a package substrate comprising: a pad (1262) in a dielectric layer (1207/1270), wherein the dielectric layer includes a pocket (1213) above the pad (Fig. 12D); and wherein an entirety of a top surface of the dielectric layer is planar (see Fig. 12D); wherein the pad has a bottommost surface at a same level as a bottommost surface of the dielectric layer (Fig. 12C/12D); a structure comprising a via (1208) and a conductive line (metal layers in 1240, see paragraph [0079]; or conductive lines inherently on PCB 1108 in Fig. 11), wherein one or more portions of the via are formed in the pocket above the pad such that the via is not in contact with the dielectric layer (Fig.12D, 1280 is between 1208 and 1264).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado (Fig. 12) in view of Alvarado (Fig. 14 and 15).
Regarding Claim 3, Alvarado teaches the package substrate of claim 1, but does not teach wherein the conductive line is adjacent to the via.
Alvarado teaches, in Fig. 14-15, the conductive line (1408 not connected top to bottom (interior) in 1406) is adjacent to the via (the conductive line 1408 connected top to bottom (interior/internally) in 1406).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package substrate as disclosed by Alvarado with the conductive line as disclosed by Alvarado in order to improve connection and to improve form factor, while at the same time meeting the needs and/or requirements of mobile computing devices and/or wearable computing devices (Alvarado, [0008]).  
Regarding Claim 4. Alvarado teaches the package substrate of claim 1, but does not teach one or more additional layers above one or more of the dielectric layer, the via, the conductive line, and the pad in the pocket.
Alvarado teaches, in Fig. 14-15, one or more additional layers (1507, 1405) above one or more of the dielectric layer (1406), the via (1408 connected top to bottom 1406), the conductive line (1408 not connected), and the pad (1410) in the pocket (Fig. 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package substrate as disclosed by Alvarado with the one or more additional layers as disclosed by Alvarado in order to improve connection and to improve form factor, while at the same time meeting the needs and/or requirements of mobile computing devices and/or wearable computing devices (Alvarado, [0008]).  
Regarding Claim 5, Alvarado further teaches the package substrate of claim 4, but does not teach wherein the one or more additional layers (1405) comprise one or more of: a metal layer; and a second dielectric layer (Alvarado, [0101], [0079]).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado in view of CHEN (US20110193232).
Regarding Claim 19, Alvarado teaches the package substrate of claim 18, wherein a z-height of the dielectric layer is less than or equal to 8 um.
Chen teaches a z-height of the dielectric layer (117) is less than or equal to 8 um ([0022], [0025]) (visually, the height of 117 is between height of 109 and height of 123).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package substrate as disclosed by Alvarado with the height as disclosed by Chen to reduce stress created in the assembly process and reduce crack propagation that can reduce yield (Chen, [0009]).  Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 20, Alvarado teaches the package substrate of claim 18, but does not teach the pocket has a diameter that is less than or equal to 20 um.
Chen teaches the package substrate of claim 18, wherein the pocket has a diameter (127) that is less than or equal to 20 um ([0026-0027], .35 * 55um = 19.25 um).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package substrate as disclosed by Alvarado with the height as disclosed by Chen in order to reduce stress created in the assembly process and reduce crack propagation that can reduce yield (Chen, [0009]).  Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado in view of Lin (US7960825).
Regarding Claim 21 Alvarado discloses the package substrate as claimed in Claim 18 except for a width of the structure is less than or equal to 8 um.  
Lin teaches a width of the structure is less than or equal to 8 um (Fig. 2A-column 6 lines 9-11)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the package substrate as taught by Alvarado with the width of the structure, as taught by Lin, in order to reduce interference and energy losses as it is known in the art. Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado and Alvarado in view of TAGUCHI (JP2009135162)
Regarding Claim 6. Alvarado teaches the package substrate of claim 4, but does not teach the one or more additional layers comprise a feature for warpage control.
TAGUCHI teaches one or more additional layers (20) comprise a feature for warpage control (abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package substrate as disclosed by Alvarado with the additional layers as disclosed by TAGUCHI in order to provide highly reliable mounting (TAGUCHI, abstract) .   
Regarding Claim 7. Alvarado teaches the package substrate of claim 6, but does not teach the feature for warpage control comprises one or more of a stiffener and a foil.
TAGUCHI teaches the feature for warpage control comprises one or more of a stiffener and a foil (BEST-MODE paragraph 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package substrate as disclosed by Alvarado with the additional layers as disclosed by TAGUCHI in order to provide highly reliable mounting (TAGUCHI, abstract)
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado in view of Ming (JP2010287874).
Regarding Claim 22, Alvarado teaches the package substrate of claim 18, but does not teach a solder resist composition on bottom sides of the dielectric layer and the pad, the solder resist composition comprising an opening under the pad.
Ming teaches a solder resist composition (24) on bottom sides of the dielectric layer and the pad (Fig. 2D), the solder resist composition comprising an opening under the pad (Fig. 2D).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package substrate as disclosed by Alvarado with the solder resist as disclosed by Ming in order to act as an insulative protective layer (Ming, spec-first embodiment paragraph 8).  
Regarding Claim 23. (Currently Amended) Alvarado teaches the package substrate of claim 22, further comprising an interconnect formed in the opening under the pad.
Ming teaches further comprising an interconnect (233) formed in the opening under the pad (Fig. 2D).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package substrate as disclosed by Alvarado with the interconnect as disclosed by Ming in order to connect other devices to the package substrate as it is known in the art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848